

117 HR 684 IH: Keystone XL Pipeline Construction and Jobs Preservation Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 684IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Armstrong (for himself, Mr. McCarthy, Mr. Scalise, Ms. Cheney, Mrs. Rodgers of Washington, Mr. Upton, Mr. Rosendale, Mr. Johnson of South Dakota, Mr. Newhouse, Mr. Bishop of North Carolina, Mr. Pfluger, Mr. Higgins of Louisiana, Mr. Carter of Georgia, Mr. Duncan, Mr. Keller, Mr. Burgess, Mr. Steil, Mr. Gooden of Texas, Mr. Good of Virginia, Mr. Norman, Miss González-Colón, Mr. Womack, Mr. McCaul, Mr. Jackson, Mr. Dunn, Mr. Reschenthaler, Mr. LaMalfa, Mr. Westerman, Mr. Moore of Utah, Mr. Babin, Mrs. Lesko, Mr. Latta, Mr. McKinley, Mr. Gosar, Mr. Hagedorn, Mr. Williams of Texas, Mr. Curtis, Mr. Cawthorn, Mr. Balderson, Mr. Brady, Mr. Mullin, Mr. Rogers of Alabama, Mr. Lamborn, Mr. Tiffany, Mr. Emmer, Mr. Walberg, Mr. Joyce of Pennsylvania, Mr. Baird, Mrs. Miller of West Virginia, Mr. Sessions, Mr. Banks, Mr. Palazzo, Mr. Mann, Mrs. Wagner, Mr. Stewart, Mrs. Hinson, Mr. Weber of Texas, Mr. Calvert, Mr. Hern, Mr. Arrington, Mr. Huizenga, Mr. Meuser, Mr. Lucas, Mr. Chabot, Mr. Grothman, Mr. Aderholt, Mrs. Boebert, Mr. Long, Mr. Gallagher, Mr. Brooks, Mr. Timmons, Mr. Bucshon, Mrs. Fischbach, Mr. Kinzinger, Ms. Stefanik, Mr. Pence, Mr. Bilirakis, Mr. Estes, Mr. Rouzer, Mr. Hill, Mr. Stauber, Mr. Hudson, Mrs. Cammack, Mr. Cline, Mr. Ferguson, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Keystone XL Pipeline.1.Short titleThis Act may be cited as the Keystone XL Pipeline Construction and Jobs Preservation Act.2.Keystone XL authorization(a)AuthorizationTransCanada Keystone Pipeline, L.P., may construct, connect, operate, and maintain the pipeline facilities at the international border of the United States and Canada at Phillips County, Montana, for the import of oil from Canada to the United States described in the Presidential Permit of March 29, 2019 (84 Fed. Reg. 13101).(b)No Presidential permit requiredNo Presidential permit (or similar permit) under Executive Order 13867 (3 U.S.C. 301 note; relating to the issuance of permits with respect to facilities and land transportation crossings at the international boundaries of the United States), Executive Order 12038 (42 U.S.C. 7151 note; relating to the transfer of certain functions to the Secretary of Energy), Executive Order 10485 (15 U.S.C. 717b note; relating to the performance of functions respecting electric power and natural gas facilities located on United States borders), or any other Executive order shall be required for the construction, connection, operation, or maintenance of the pipeline facilities described in subsection (a).